Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 1 of 14 PageID #: 3499




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

  BOBBIE VAUGHN                                        CIVIL ACTION NO. 6:19-cv-00293

  VERSUS                                               JUDGE TERRY A. DOUGHTY

  HOBBY LOBBY STORES, INC.                             MAG. JUDGE CAROL WHITEHURST


                                              RULING

         This is an action sounding in tort for personal injuries and damages brought by the

  plaintiff, Bobbie Vaughn (“Vaughn” or “Plaintiff”), against the defendant, Hobby Lobby Stores,

  Inc. (“Hobby Lobby” or “Defendant”) under La. R.S. 9:2800.6, Louisiana’s Merchant Liability

  Act. Pending here is a Motion in Limine [Doc. No. 37] filed by Hobby Lobby. Vaughn has filed

  an opposition [Doc. No. 45]. Hobby Lobby has filed a reply to the opposition [Doc. No. 59].

         For the following reasons, Hobby Lobby’s motion is GRANTED.

  I.     FACTS AND PROCEDURAL HISTORY

         This lawsuit arises out of an accident that occurred on December 2, 2017, at the Hobby

  Lobby located in Lafayette, Louisiana. Vaughn contends that as she was shopping in the store,

  Hobby Lobby employees (including the store manager) were stocking the top shelves of the aisle

  adjacent to where she was shopping. As the employees were stocking items, they allegedly

  pushed picture frames located on the top of the shelf, causing several frames to fall onto the other

  side and strike Vaughn.

         On November 20, 2018, Vaughn filed suit against Hobby Lobby in the Fifteenth Judicial

  District Court, Parish of Lafayette, State of Louisiana. On March 7, 2019, the lawsuit was

  removed to this Court [Doc. No. 1].
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 2 of 14 PageID #: 3500




          Vaughn asserts that she has suffered severe and life altering injuries as a result of this

  accident. Specifically, she asserts that she has suffered significant injuries to her neck, including

  radiating pain into her right arm, and, further, she has suffered from debilitating headaches and

  anxiety since this accident.

          Significant to the pending motion, Vaughn also asserts she will require $1,679,363.64

  (pre-discounted amount) for future medical care as a result of this accident, as calculated by Dr.

  Shelly Savant (“Dr. Savant”), Vaughn’s designated expert in life care planning/vocational

  rehabilitation.

          Hobby Lobby seeks to exclude Dr. Savant’s reports and opinions. The motion is fully

  briefed, and the Court is prepared to rule.

  II.     Applicable Law and Analysis

          A.        Applicable Law

                    1.    Motions in Limine

          A motion in limine is a motion made prior to trial for the purpose of prohibiting opposing

  counsel from mentioning the existence of, alluding to, or offering evidence on matters so highly

  prejudicial to the moving party that a timely motion to strike or an instruction by the court to the

  jury to disregard the offending matter cannot overcome its prejudicial influence on the jurors'

  minds. Mathis v. Pinnacle Entm't, Inc., CIV.A. 11-2199, 2014 WL 2880217, at *5 (W.D. La.

  June 23, 2014) (quoting Bocalbos v. Nat'l W. Life Ins. Co., 162 F.3d 379 (5th Cir. 1998)).

                    2.    Relevancy Under the Federal Rules of Evidence

          The essential prerequisite of admissibility is relevance. United States v. Hall, 653 F.2d

  1002, 1005 (5th Cir. 1981) (Citing FED. R. EVID. 402). Rule 401 defines relevant evidence as

  evidence having any tendency to make the existence of any fact that is of consequence to the



                                                    2
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 3 of 14 PageID #: 3501




  determination of the action more probable or less probable than it would be without the evidence.

  FED. R. EVID. 401. Evidence which is not relevant is not admissible. FED. R. EVID. 402.

  Implicit in the above definition are two distinct requirements: (1) the evidence must be probative

  of the proposition it is offered to prove, and (2) the proposition to be proved must be one that is

  of consequence to the determination of the action. Hall, 653 F.2d at 1005. Whether a

  proposition is of consequence to the determination of the action is a question that is governed by

  the substantive law. Simply stated, the proposition to be proved must be part of the hypothesis

  governing the case a matter that is in issue, or probative of a matter that is in issue, in the

  litigation. Id.

          Moreover, pursuant to Rule 403 of the Federal Rules of Evidence, the Court may exclude

  evidence that satisfies the above requirements for relevancy “if its probative value is

  substantially outweighed by a danger of one or more of the following: unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

  cumulative evidence.” FED R. EVID. 403. “‘Unfair prejudice’ within its context means an undue

  tendency to suggest decision on an improper basis, commonly, though not necessarily, an

  emotional one.” FED R. EVID. 403, 1972 Advisory Committee Note.

                    3.    Standard of Review

          Federal Rule of Evidence 702 establishes the standards for admissibility of expert

  testimony to assist a trier of fact in understanding evidence or determining a fact in issue. In

  determining whether expert testimony is reliable and relevant, the district court’s role in applying

  Rule 702 is that of a gatekeeper. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

  579, 597-598, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). However, as gatekeeper, the district

  court is not intended to replace the adversary system: “Vigorous cross-examination, presentation



                                                     3
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 4 of 14 PageID #: 3502




  of contrary evidence, and careful instruction on the burden of proof are the traditional and

  appropriate means of attacking shaky but admissible evidence.” United States v. 14.38 Acres of

  Land, More or Less Situated in Lefore County, Miss., 80 F.3d 1074, 1078 (5th Cir. 1996) (quoting

  Daubert, 509 U.S. at 596).

           In determining whether to allow expert opinion testimony, the Court must first decide

  whether the witness is qualified as an expert by knowledge, skill, experience, training, or

  education. See Moore v. Ashland Chemical, Inc., 126 F.3d 679, 684 (5th Cir. 1997). A district

  court should refuse to allow an expert witness to testify if it finds that the witness is not qualified

  to testify in a particular field or on a particular subject. Wilson v. Woods, 163 F.3d 935 (5th Cir.

  1999).

           If a witness is qualified to testify, the court must then determine whether the proffered

  testimony is both relevant and reliable. “The expert testimony must be relevant, not simply in

  the sense that all testimony must be relevant, FED. R. EVID. 402, but also in the sense that the

  expert’s proposed opinion would assist the trier of fact to understand or determine a fact in

  issue.” Bocanegra v. Vicmar Services, Inc., 320 F.3d 581, 584 (5th Cir. 2003) (citing Daubert,

  509 U.S. at 591-92).

           As to reliability, Rule 702 only authorizes the admission of expert testimony when “(1)

  the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable

  principles and methods, and (3) the witness has applied the principles and methods reliably to the

  facts of the case.” FED. R. EVID. 702. Expert testimony requires more than “subjective belief

  or unsupported speculation.” Daubert, 509 U.S. at 590.




                                                     4
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 5 of 14 PageID #: 3503




         B.      Analysis

         Dr. Savant was designated by Vaughn as an expert in life care planning/vocational

  rehabilitation. Vaughn was thirty-eight years old at the time of this accident. Vaughn’s life

  expectancy, according to Dr. Savant, is eighty-two years. As indicated above, Hobby Lobby seeks

  to exclude the reports and opinion of Dr. Savant, including her opinion that Vaughn will require

  $1,679,363.64 for future medical care as a result of this accident.

                 1.      Hobby Lobby’s Contentions

         Hobby Lobby does not attack Dr. Savant’s qualifications. Rather, Hobby Lobby submits

  that Dr. Savant’s reports and opinions must be excluded or limited as they lack a reliable

  foundation, are not based on sufficient facts or data, and are so speculative that they are the type

  of testimony Daubert and the Federal Rules of Evidence are specifically designed to filter out.

  More specifically, Hobby Lobby contends that Dr. Savant’s future care recommendations are not

  supported by medical evidence from Vaughn’s treating physicians. Additionally, Hobby Lobby

  argues that Dr. Savant’s testimony is excludable under Rule 403 because it is cumulative,

  misleading to the jury, and confuses the issues.

         Hobby Lobby asserts that, while she is a board-certified neurologist and psychiatrist, Dr.

  Savant admits that she is not Vaughn’s treating physician and that she is not diagnosing or treating

  Vaughn. Despite this disclaimer and having seen Vaughn only once, Dr. Savant originally prepared

  a Life Care Plan (the “Plan”) dated May 4, 2020, that included several items of future medical care

  supported solely by Dr. Savant. She based the remainder of her opinions on conversations that she

  allegedly had with some of Vaughn’s treating physicians. Hobby Lobby contends these opinions

  are not supported by the medical records and evidence in this matter.




                                                     5
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 6 of 14 PageID #: 3504




           Hobby Lobby further asserts that Dr. Savant’s November 3, 2020 deposition testimony

  confirmed that she had essentially placed herself in the role of treating physician, while

  maintaining that she is not one, stating it would be a “conflict” for her to play dual roles. [Dr.

  Savant Depo., Doc. No. 37-4, pp. 39-45.]       Hobby Lobby states that, in an apparent attempt to

  remedy this situation, she then consulted with Vaughn’s treating orthopedist, Dr. Baronne, in

  October 2020, and issued a revised Life Care Plan (the “revised Plan”) dated December 29, 2020

  [Doc. No. 37-13]. The original Plan was reportedly adjusted in accordance with Dr. Savant’s

  conversation with Dr. Baronne, an additional conversation with Mr. Jimmy Reaux (Vaughn’s

  counselor), and changes in Vaughn’s medication since the issuance of Dr. Savant’s original report.

  It is Dr. Savant’s revised Plan which states that Vaughn will require $1,679,363.64 worth of future

  medical care.

         Hobby Lobby points to two Louisiana federal district court opinions involving Dr. Savant’s

  expert testimony. Hobby Lobby states that Judge Susan Morgan of the Eastern District of

  Louisiana has cautioned that, as a life care planner, Dr. Savant may only testify as to a plaintiff’s

  future healthcare needs if it is “predicated upon the testimony of treating physicians as to the

  reasonable need for such care, and the cost of such care.” Snider v. N.H. Ins. Co., No. CV 14-2132,

  2016 WL 3193473, at *2 (E.D. La. June 9, 2016) (excluding testimony of Dr. Shelly N. Savant if

  she cannot point to testimony or a report of a treating physician demonstrating a need for the items

  listed in the plaintiff’s life care plan). The Court stated that Dr. Savant “must specifically identify

  the treating physician upon whose report or testimony she relies prior to testifying as to the need

  for and future costs of that care.” Id. (emphasis added). The Court indicated that, without written

  reports, medical records or deposition testimony supporting her opinions, Dr. Savant’s report and

  opinions should be excluded. Id.



                                                    6
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 7 of 14 PageID #: 3505




         Hobby Lobby states that Judge Africk of the Eastern District of Louisiana has criticized

  Dr. Savant’s lack of specificity of sources for similar recommendations made in a previous case.

  See Lawrence v. Great Lakes Dredge & Dock Co., L.L.C. of Louisiana, No. CV 17-9775, 2019

  WL 9045085, at *1 (E.D. La. Apr. 24, 2019) (“any projected needs and costs must be based on

  evidence ‘demonstrating the treatment that [Lawrence] will probably need, not simply the

  treatment that he might need.’”). Judge Africk was especially concerned with the fact that Dr.

  Savant had Plaintiff’s treating physicians “endorse” her recommendations, after Dr. Savant issued

  her report containing those recommendations. Judge Africk stated

                 Dr. Savant’s broad and conclusory assertions that Lawrence’s
                 treating physicians “endorsed” the entirety of her report, without
                 more (absent a few minor exceptions) will not suffice to make
                 Savant’s testimony admissible at trial. Savant cannot go from point
                 A to point B without explaining with some specificity how she
                 arrived at point B.

   [Doc. No. 37-6].

         Hobby Lobby asserts that Dr. Savant’s opinions here are equally baseless because she fails

  to cite any written report, medical record, or deposition testimony that Vaughn will more probably

  than not need the treatment that she recommends. For instance, Dr. Savant’s original Plan

  independently recommended three spine intervention procedures (which she estimates will cost

  $24,837) [Doc. No. 37-3]. Dr. Savant cited her analysis of the medical records of Dr. Franklin and

  Dr. Sledge in support of these recommendations. [Id.] She admitted that she did not speak with

  either physician in preparing her original report [Dr. Savant Depo., Doc. No. 37-4, pp. 25-26].

         According to Dr. Sledge’s medical records, however, he only discussed the possibility of

  cervical facet injections and shoulder injections but noted that Vaughn was unsure if she wanted

  to proceed at that time and stated that she wanted to see how her symptoms would progress first

  [Doc. No. 37-7]. Since that record dated August 2019, Vaughn had not returned for further

                                                  7
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 8 of 14 PageID #: 3506




  treatment as of the time Dr. Savant prepared the original Life Care Plan in April 2020. Yet, Dr,

  Savant included those injections in the original Plan and testified that it was her own

  recommendation and within the purview of a neurologist [Doc. No. 37-4, pp. 9-12]. Hobby Lobby

  argues that, again, she chose to wear one hat as a purported treating neurologist when Vaughn

  already has a treating neurologist (Dr. Weir), and then she took her own advice before wearing the

  other hat as the Life Care Planner to include future injections in her itemized life care plan.

         Hobby Lobby additionally asserts that Dr. Savant’s plan recommended spine surgeon

  follow-up visits annually for five years as well as x-rays of her shoulder and cervical spine, which

  Dr. Savant testified were based off Dr. Sledge’s records. Yet, Dr. Sledge’s last record, dated

  08/05/19 only mentioned that she could follow-up as needed.

         Dr. Savant also recommended 24 sessions of physical therapy every four years (at a total

  cost of $72,003), based on records from Dr. Franklin and Dr. Sledge; the only mention of therapy

  is from Dr. Franklin noting that he would extend her current physical therapy on 02/22/18.

         Dr. Savant recommended MRIs of the cervical spine and right shoulder, and physiatrist

  visits based off Dr. Franklin’s records; again, there is no indication in his records that these are

  future recommendations and it appears that Vaughn has not followed up with Dr. Franklin since

  02/22/18.

         Hobby Lobby states that, after issuing her original May 2020 report, in October 2020, Dr.

  Savant had Dr. Baronne, Vaughn’s new treating orthopedist, retroactively approve the foregoing

  recommendations. This further demonstrates the unreliability of her opinions that she first reached

  on her own, and then later attempted to support through Vaughn’s new orthopedist, according to

  Hobby Lobby. Her updated report does not cite to any specific medical records from Dr. Baronne

  to support that more probably than not, Vaughn will require any individual item of future care that



                                                    8
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 9 of 14 PageID #: 3507




  she recommends. Rather, she merely lists Dr. Baronne’s name in addition to her own as a “source”

  for each line item that she had already independently recommended. As per Judge Africk, “the

  endorsements say nothing about the factual predicate underlying Savant’s conclusions and

  recommendations.” [Doc. No. 37-6].

         Hobby Lobby further asserts that Dr. Savant’s Plan, which projects medical expenses over

  a 43-year period can only be described as wildly speculative. For instance, only months after the

  Life Care Plan, was originally prepared, Vaughn’s treating physicians already changed her

  medications, necessitating a drastic reduction in the amount of medication that Dr. Savant believes

  that Vaughn will need in the future. Hobby Lobby states that, given that Dr. Savant already had to

  significantly revise her Life Care Plan months after it was prepared demonstrates exactly how

  unreliable and speculative Dr. Savant’s predictions are regarding Vaughn’s medical care for the

  next 43 years.

         Hobby Lobby additionally asserts that Dr. Savant’s Life Care Plan is so over-inflated it

  exceeds the bounds of reason. According to Vaughn’s own recapitulation of medical expenses, the

  treatment undergone in the last three years since this accident occurred totals $32,627, which is on

  average, $10,875 per year since the accident. And yet, prior to any discount to present value, Dr.

  Savant’s total Life Care Plans call for treatment totaling $39,054-$41,851 each year. Hobby Lobby

  argues that the Life Care Plan is so over-inflated compared to the medical treatment undergone to

  date, is so wildly speculative and lacking in foundation, that it is nothing more than the very type

  of “junk science” that Daubert is meant to exclude.

         Finally, Hobby Lobby argues that Dr. Savant’s testimony is excludable under Rule 403

  because it is cumulative, misleading to the jury, and confuses the issues. Hobby Lobby states that

  this Court should exclude Dr. Savant as an expert because her recommendations address the same



                                                   9
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 10 of 14 PageID #: 3508




   injuries and treatment plan as Drs. Weir, Orazio and Baronne. Since those doctors are Vaughn’s

   treating physicians, their testimony should be given deference. Any other experts addressing the

   same or similar issues would be cumulative, create an unreasonable risk of misleading the jury and

   could confuse the issues because they supplant and/or contradict the course of treatment described

   by Vaughn’s treating physicians.

                  2.      Vaughn’s Contentions

          Vaughn responds that Dr. Savant relied upon the practices and principles applicable to life

   care planners in creating her Plan, and further relied on Vaughn’s treating physicians’ input in

   generating the Plan, which Vaughn intends to present at trial. Vaughn asserts, therefore, that any

   arguments Hobby Lobby raises goes directly to Dr. Savant’s credibility and must be heard by the

   jury. Vaughn further states that the Plan has been updated to reflect her treating physicians’

   recommendations.

          Vaughn submits that, while doctors are familiar with the future treatment a plaintiff may

   require, they are not familiar with the costs of that treatment. It is for this reason that a life care

   planner is helpful to the jury, as life care planners project the future costs of treatment determined

   to be medically necessary by the plaintiff’s treating physician so that the jury may award an

   appropriate amount of damages.

          Vaughn contends that Dr. Savant’s life care plan was generated in a reliable manner. Dr.

   Savant not only reviewed Vaughn’s medical records and other supporting documents, she

   consulted with Vaughn’s treating physicians regarding her injuries and necessary treatment and

   performed an independent medical examination of Vaughn which included a full neurological

   exam. Dr. Savant then took the information she obtained from Vaughn’s treating physicians and

   that which is contained in the medical records and drafted a life care plan with recommendations



                                                     10
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 11 of 14 PageID #: 3509




   based on the same. These recommendations were thereafter confirmed by Dr. Savant with

   Vaughn’s treating physicians who were actively providing treatment during the generation of the

   life care plan or were made based on the medical records generated by Vaughn’s treating

   physicians.

           With regard to the two Louisiana federal district court opinions cited by Hobby Lobby,

   Vaughn asserts that in each of these cases, the Court deferred excluding any of the opinions or

   recommendations of Dr. Savant, advising that each recommendation made should be supported by

   medical records or the testimony of a treating physician at trial. Therefore, at trial, should Hobby

   Lobby encounter an objectional recommendation after the presentation of evidence by Vaughn’s

   treating physician, Vaughn contends that an objection can be made at that point. Any such

   objections are now premature.

           Vaughn additionally argues that Dr. Savant’s Plan is reliable as it has been consistently

   updated. Further, with regard to Hobby Lobby’s contention that the Plan is overinflated, Vaughn

   asserts that this argument is nothing more than a credibility argument Hobby Lobby can make to

   the jury at trial

           Finally, with regard to Hobby Lobby’s argument that Dr. Savant’s testimony is cumulative

   because Vaughn’s treating physicians will testify at trial, Vaughn responds that Dr. Savant’s

   testimony and opinions are far more likely to help the jury in determining what future care is or is

   not necessary and is meant to be supported by the testimony of Vaughn’s treating physicians. Dr.

   Savant’s opinions and recommendations are therefore not cumulative, and, in fact, are helpful to

   the finder of fact, according to Vaughn.




                                                   11
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 12 of 14 PageID #: 3510




                  3.      Hobby Lobby’s Reply

          Hobby Lobby replies that Vaughn’s argument that the Court should wait until the trial to

   see if Vaughn has presented sufficient evidence for the basis of Dr. Savant’s opinions is meritless.

   Hobby Lobby contends that Vaughn’s argument ignores the expert disclosure requirements set out

   in Rule 26, which mandates that her expert report include the opinions and the “basis and reasons”

   for such opinions. Hobby Lobby asserts that Dr. Savant has not pointed to any medical records or

   medical testimony to support many of the opinions in her report.

          Hobby Lobby argues that it is of no consequence whether Vaughn thinks that she will be

   able to submit sufficient evidence to establish the basis of Dr. Savant’s opinions at trial. Hobby

   Lobby concludes that any such disclosure of the basis for Dr. Savant’s opinions for the first time

   at the trial is untimely pursuant to this Court’s scheduling order and Rule 26.

                  4.      Court’s Ruling

          The Court finds that Vaughn has failed to carry her burden of showing that Dr. Savant’s

   testimony is based upon sufficient facts or data; or that Dr. Savant’s testimony is the product of

   reliable principles and methods; or, that Dr. Savant has applied the principles and methods

   reliably to the facts of the case. FED. R. EVID. 702.

          Regardless of an expert’s qualifications, “expert testimony that relies on ‘completely

   unsubstantiated factual assertions’ is inadmissible.” Moore v. Int'l Paint, L.L.C., 547 F. App’x 513,

   515 (5th Cir. 2013) (quoting Hathaway v. Bazany, 507 F.3d 312, 319 n.4 (5th Cir. 2007)). Indeed,

   when the proposed expert testimony “is ‘not based upon the facts in the record but on altered facts

   and speculation designed to bolster [a party’s] position,’ the trial court should exclude

   it.” Id. (quoting Guillory v. Domtar Indus. Inc., 95 F.3d 1320, 1331 (5th Cir. 1996)).




                                                    12
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 13 of 14 PageID #: 3511




          Here, Dr. Savant fails to cite with sufficient specificity any written report, medical record,

   or deposition testimony that Vaughn will more probably than not need the treatment that Dr. Savant

   recommends. In other words, Vaughn has failed to show that Dr. Savant’s proposed testimony is

   predicated upon the testimony of treating physicians (other than herself), as to the reasonable need

   for such care, and the cost of such care. Her own diagnoses of any disorder or condition or the

   future medical costs related thereto is not sufficient.

          This failure makes it impossible for the Court to make a determination, pre-trial, that Dr.

   Savant’s testimony is the product of reliable principles and methods, or that Dr. Savant has applied

   the principles and methods reliably to the facts of the case.

          As to Vaughn’s request that the Court wait until trial to determine whether she has

   submitted sufficient evidence to establish the basis of Dr. Savant’s opinion, the time for that

   inquiry has passed. Vaughn had ample opportunity to provide the portions of the reports,

   depositions, or other documentation upon which Dr. Savant relies to opposing counsel and to the

   Court but failed to do so. Any such disclosure of the basis for Dr. Savant’s opinions for the first

   time at trial is untimely pursuant to this Court’s scheduling order and Rule 26.

          Further, the fact that Dr. Savant already had to significantly revise her Life Care Plan

   months after it was prepared demonstrates how unreliable her predictions are regarding Vaughn’s

   medical care for the next 43 years. Additionally, Dr. Savant’s Plan appears to be speculative and

   significantly over-inflated. For example, as indicated above, although Vaughn’s medical expenses

   in the last three years averaged $10, 875 per year, Dr. Savant opines that Vaughn’s future medical

   expenses will total approximately $40,000 per year.

          In short, Vaughn has failed to carry her burden of establishing the reliability of Dr. Savant’s

   reports and opinion.



                                                     13
Case 6:19-cv-00293-TAD-CBW Document 80 Filed 05/25/21 Page 14 of 14 PageID #: 3512




         III.   CONCLUSION

         For these reasons, Hobby Lobby’s Motion in Limine [Doc. No. 37] to exclude the

   testimony and opinions of Dr. Shelly Savant is GRANTED.

                MONROE, LOUISIANA, this 25th day of May, 2021.




                                                   ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE




                                              14
